DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 02/16/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 16 FEBRUARY 2021 has been entered.             

 Status of Claims 
Claims 1-20 are pending in this instant application per RCE, claim amendments and remarks filed on 02/11/2021 by Applicant, wherein Claims 1, 10 and 19 are three independent claims reciting system, method and computer storage device/s claims with Claims 2-9, 10-18 and 20 dependent on said three independent claims respectively.   Said RCE has amended Claims 1, 10, 15 & 19 only.     
This Office Action is a non-final rejection in response to the RCE, the claim amendments and the remarks filed by the Applicant on 16 FEBRUARY 2021 for its original application of 15 JUNE 2019 that is titled:       “Fraud Risk Scoring Tool”.         
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 10 and 19 are independent payment system, method and computer storage devices  claims respectively.           
Analysis                         
Claim 10: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving and aggregating transaction metrics (data), determining value and scoring weight for each aggregated transaction metric, determining and reporting a risk priority for at least one customer ID.  In other words, the claim describes fraud risk scoring tool provides data-driven identification of potential fraud cases.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, Step 2A1-- YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements about machine learning (ML) model for determining scoring weight based on transaction feedback.  These elements are considered extra-solution activities that clearly recite mathematical concepts.  The processors and ML model in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (including receiving and aggregating metrics (data), determining and reporting value and scoring weight).  These generic processors are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere Step 2B, i.e., mere instructions to apply an exception using generic computer processors and mathematical concepts cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of ML model to determine scoring weight, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the processors are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  The Applicant’s filed Specification shows that this invention describes concepts that are well-understood, routine & conventional functions of generic computers/processors as described in para [0042] --- {“The examples and embodiments disclosed herein may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program components, being executed by a computer or other machine, such as a personal data assistant or other handheld device.  Generally, program components including routines, programs, objects, components, data structures, and the like, refer to code that performs particular tasks, or implement particular abstract data types.  The disclosed examples may be practiced in a variety of system configurations, including personal computers, laptops, smart phones, mobile tablets, hand-held devices, consumer electronics, specialty computing nodes, etc.”}, and further described in para Berkheimer options 2 and 3, respectively.            
Viewing the limitations as an ordered combination does not add anything further 
than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including independent system Claim 1 and independent computer storage devices Claim 19.   Furthermore, the dependent method claims 11-18 do not resolve the issues raised in independent Claim 10, and these dependent claims further narrow the abstract idea.   
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Response to Arguments 
Applicant's remarks and claim amendments in the RCE dated 16 FEBRUARY 2021 with respect to the rejection of amended Claims 1-20 have been carefully considered, and they are persuasive leading to withdrawal of the rejection under 35 USC 103;  but these claim amendments still do not put these claims in a condition ready for Allowance per the rejection described above.  Thus, the rejection of amended Claims 1-20 has been maintained as described above under 35 USC 101 only.    

In response to the Applicant’s arguments of 02/16/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Additionally, Examiner notes that the Applicant’s arguments that their amended independent method Claim 10, used as an exemplary claim, are similar to the Office's 101 web site Example 35, Claim 3 (that was found to be Eligible to overcome 101 rejection), & Examiner respectfully disagrees. Examiner notes that Example 35, claim 3 is statutory because of its combination of the steps (for example but not limited to, the ATM’s provision of the random code, the mobile communication device’s generation of the customer confirmation code in response to the random code, the ATM’s analysis of the customer confirmation code, 

In response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Additionally, Examiner notes that the Applicant has argued that Claim 1 imposes meaningful limits on the alleged abstract idea and would not monopolize it, thereby integrating the alleged abstract idea into a practical application, & Examiner respectfully disagrees.  The introduction of a computer into the claims does not alter the analysis, and neither does introduction of ‘an inverse of a variance’, which is a mathematical/ statistical concept.         
Examiner notes --- “[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea “while adding the action words ‘receiving, aggregating, determining, calculating and reporting’” is not enough for patent eligibility.  Nor is limiting the use of an abstract idea “calculating a scoring weight and a risk score using transaction metrics”.  Stating an Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).          
“The Supreme Court has made clear that the principle of preemption is the basis for judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354).  Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.             
Furthermore, Examiner notes that the Applicant further references Example 40 of the October 2019 PTO guidance as further supporting the applicant’s position with respect to the display feature.  In particular, Applicant asserts that ‘the filtering of transaction metric, i.e., data, by calculating a precision value, scoring weight, and risk score to 16/442,499 5760US0 1analyze abnormal conditions, identified as risk priorities’ feature is akin to the Claim 1 of said Example 40, and Examiner respectfully disagrees.  That Claim 1 of said Example 40 was deemed eligible not by merely the Applicant’s assertions, rather, it is 16/442,499 5760US0 1analyze abnormal conditions, identified as risk priorities’ is recited at a high level of generality and not in the same manner as was done in said Example 40, Claim 1 as noted above.  Lastly, Examiner notes that said Example 40, Claim 2 was found to be ineligible for overcoming the 35 USC 101 rejection.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                  

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691